Exhibit 10.2

REDEMPTION AGREEMENT

REDEMPTION AGREEMENT (this “Agreement”), dated as of the 2nd day of May, 2019,
by and between Manning & Napier Capital Company, LLC, a New York limited
liability company having an address at 290 Woodcliff Drive, Fairport, New York
14450 (“MNCC”), and Manning & Napier Group, LLC, a Delaware limited liability
company having an address at 290 Woodcliff Drive, Fairport, New York 14450 (the
“Group”).

W I T N E S S E T H:

WHEREAS, the parties to this Agreement have agreed Group shall redeem Class A
units held by MNCC;

WHEREAS, subject to the terms and conditions set forth in those certain
redemption agreements entered into concurrently with this Agreement between some
or all of the unitholders (the “Unitholders”) of MNCC and MNCC, pursuant to
which the Unitholders each irrevocably elected to have redeemed by MNCC, an
aggregate of 2,542.0000 Class A units of MNCC; and

WHEREAS, subject to the terms and conditions set forth herein, MNCC desires to
irrevocably have redeemed by Group, and Group desires to redeem 2,542.0000 of
the Class A Units (the “Redeemed Interests”), in exchange for the Redemption
Price (as defined in Section 1.02 below).

NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

ARTICLE I

REDEMPTION

SECTION 1.01. Redemption of the Securities. Subject to the terms and conditions
set forth in this Agreement, on the Closing Date (as defined below), MNCC hereby
irrevocably submits for redemption and transfers, assigns and delivers to Group,
and Group hereby redeems and accepts all right, title and interest in and to,
the Redeemed Interests, free and clear of all liens and encumbrances of any
kind, for the Redemption Price. On the Closing Date (or thereafter pursuant to
Section 5.01), MNCC shall deliver to Group all instruments necessary to effect
the transfer of the Redeemed Interests from MNCC to Group.

SECTION 1.02. Redemption Price. The aggregate redemption price for the Redeemed
Interests shall be $5,897.44 in cash (the “Redemption Price”). On or as promptly
after the Closing Date as is practicable, Group shall pay the Redemption Price
by check or wire transfer of immediately available funds to an account specified
in writing by MNCC.



--------------------------------------------------------------------------------

SECTION 1.03. Closing. The closing of the redemption of the Redeemed Interests
(the “Closing”) shall take place immediately following the execution of this
Agreement on the date hereof (the “Closing Date”). The Closing shall take place
at the offices of MNCC, or at such other location as may be mutually agreed to
by the parties hereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF MNCC

MNCC hereby represents and warrants to Group as follows:

SECTION 2.01. Organization Authorization and Validity of Agreement. MNCC is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of New York. MNCC has all requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the performance of
MNCCs’ obligations hereunder have been duly authorized by all necessary action,
and no other proceedings on the part of MNCC is necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed by
MNCC and, assuming due execution by Group, constitutes legal, valid and binding
obligations of MNCC, enforceable against MNCC in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
generally and except for the limitations imposed by general principles of
equity. Each document and instrument of transfer contemplated by this Agreement
(including pursuant to Section 5.01 hereof) is valid and legally binding upon
MNCC in accordance with its terms.

SECTION 2.02. Ownership of Redeemed Interests. MNCC is the lawful owner of
record and beneficially owns, and has good and marketable title to, the Redeemed
Interests, free and clear of any security interest, pledge, mortgage, lien,
call, option, charge, encumbrance, adverse claim, preferential arrangement or
restriction of any kind, including, without limitation, any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership (collectively, “Encumbrances”). Upon the consummation of the
transaction contemplated by this Agreement and payment of the Redemption Price,
Group will own the Redeemed Interests free and clear of any Encumbrance.

SECTION 2.03. No Conflict or Violation. The execution and delivery of this
Agreement by MNCC and the consummation of the transactions contemplated hereby
do not and will not (a) with or without the giving of notice or the passage of
time or both, violate, conflict with, result in the breach or termination of,
constitute a default under, or result in the right to accelerate or loss of
rights under or the creation of any Encumbrance upon any assets or property of
MNCC, pursuant to the terms or provisions of any contract, agreement,
commitment, indenture, mortgage, deed of trust, pledge, security agreement,
note, lease, license, covenant, understanding or other instrument or obligation
to which MNCC is a party or by which it or any of its properties or assets may
be bound or affected, (b) violate or conflict with any provision of the
organizational documents of MNCC or (c) violate any provision of law or any
order, writ, injunction, judgment or decree of any court, administrative agency
or governmental body binding upon MNCC.

SECTION 2.04. No Consent. No consent, approval or authorization of or
declaration or filing with any governmental authority or other persons or
entities on the part of MNCC is required in connection with execution or
delivery of this Agreement or the consummation of the transactions contemplated
hereby.



--------------------------------------------------------------------------------

SECTION 2.05. Sufficient Knowledge. MNCC acknowledges that it has (a) been
provided access to or been furnished with sufficient facts and information to
evaluate and make an informed decision with respect to the redemption of the
Redeemed Interests pursuant to the terms of this Agreement, (b) read and
understands all of such information, (c) been provided sufficient opportunity to
ask questions and all of such questions have been answered to its full
satisfaction, (d) not relied on any oral or written representations made by or
on behalf of Group or any of its affiliates (other than as set forth in this
Agreement) and shall not construe or rely on any communication or documentation
from or on behalf of Group or any of its affiliates as investment, legal or tax
advice and (e) obtained such advice (including without limitation the advice of
counsel of MNCCs’ choosing) as it deemed appropriate in order to make an
informed decision with respect to the redemption of the Redeemed Interests
pursuant to the terms of this Agreement. MNCC acknowledges and agrees that the
Redemption Price represents the fair market value of the Redeemed Interests.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GROUP

Group hereby represents and warrants to MNCC as follows:

SECTION 3.01. Organization; Authorization and Validity of Agreement. Group is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware. Group has all requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the performance of
Group’s obligations hereunder have been duly authorized by all necessary action,
and no other proceedings on the part of Group is necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed by
Group and, assuming due execution by MNCC, constitutes legal, valid and binding
obligations of Group, enforceable against Group in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
generally and except for the limitations imposed by general principles of
equity.

SECTION 3.02. No Conflict or Violation. The execution, delivery and performance
by Group of this Agreement does not and will not (i) violate or conflict with
any provision of the organizational documents of Group or (ii) violate any
provision of law, or any order, judgment or decree of any court or other
governmental entity.

ARTICLE IV

INDEMNIFICATION

SECTION 4.01. MNCC Indemnity. MNCC covenants and agrees to indemnify and hold
Group and its officers, directors and stockholders, harmless from and against,
and to reimburse such indemnitees for, any claim for any losses, damages,
liabilities, deficiencies and expenses (including reasonable counsel fees and
expenses) (a “Claim”) incurred by Group or any such indemnitee after the date
hereof by reason of, or arising from, (a) any misrepresentation or breach of any
representation or warranty contained in this Agreement or in any instrument or
document executed by MNCC and delivered to Group pursuant to the terms hereof or
(b) any failure by MNCC to perform any obligation or covenant required to be
performed by it under any provision of this Agreement.



--------------------------------------------------------------------------------

SECTION 4.02. Group Indemnity. Group covenants and agrees to indemnify and hold
MNCC and its officers, directors and stockholders, harmless from and against,
and to reimburse such indemnitees for, any claim for any losses, damages,
liabilities, deficiencies and expenses (including reasonable counsel fees and
expenses) incurred by MNCC or any such indemnitee after the date hereof by
reason of, or arising from, (a) any misrepresentation or breach of any
representation or warranty contained in this Agreement or in any instrument or
document executed by Group and delivered to MNCC pursuant to the terms hereof
or, (b) any failure by Group to perform any obligation or covenant required to
be performed by it under any provision of this Agreement.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Further Assurances. Each party hereto shall execute, deliver, file
and record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions, as any other party hereto may reasonably request as being
necessary or advisable to effect or evidence the transactions contemplated by
this Agreement.

SECTION 5.02. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with regard to the subject matter hereof.

SECTION 5.03. Amendments; Waivers. This Agreement may be amended, modified or
superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.
The failure of any party at any time or times to require performance of any
provisions hereof will in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, will be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty.

SECTION 5.04. Successors and Assigns. All of the terms, covenants,
representations, warranties and conditions of this Agreement will be binding
upon, and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.

SECTION 5.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provisions or rule that would
cause the application of the laws of any jurisdiction other than the State of
New York.



--------------------------------------------------------------------------------

SECTION 5.06. Severability. If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of competent jurisdiction to be illegal, invalid,
unenforceable or against public policy, then such provision shall be severed
from this Agreement and the remaining provisions of this Agreement shall not be
affected thereby and shall remain in full force and effect. In lieu of each
provision that becomes or is held to be illegal, invalid, unenforceable or
against public policy, there shall be automatically added to this Agreement a
provision as similar in substance to the objectionable provision as may be
possible and still be legal, valid, enforceable and in compliance with public
policy.

SECTION 5.07. Section and Paragraph Headings. The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

SECTION 5.08. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MANNING & NAPIER CAPITAL COMPANY, LLC. By:  

/s/ Sarah Turner

Name:   Sarah Turner Title:   Authorized Signatory MANNING & NAPIER GROUP, LLC.
By:  

/s/ Sarah Turner

Name:   Sarah Turner Title:   Authorized Signatory